Exhibit 10.1

AMENDED AND RESTATED

INVESTMENT ADVISORY AGREEMENT

BETWEEN

CRESCENT CAPITAL BDC, INC.

AND

CRESCENT CAP ADVISORS, LLC

This Amended and Restated Investment Advisory Agreement (this “Agreement”) is
hereby made as of this 1st day of February, 2020 (the “Effective Date”), by and
between CRESCENT CAPITAL BDC, INC., a Maryland corporation (the “Company”), and
CRESCENT CAP ADVISORS, LLC (formerly known as CBDC ADVISORS, LLC), a Delaware
limited liability company (the “Advisor”).

WHEREAS, the Company operates as a closed-end, non-diversified management
investment company;

WHEREAS, the Company has filed an election to be treated as a business
development company under the Investment Company Act of 1940, as amended (the
“Investment Company Act”);

WHEREAS, the Advisor is registered as an investment adviser under the Investment
Advisers Act of 1940, as amended (the “Investment Advisers Act”);

WHEREAS, the Company and the Advisor are party to the investment advisory
agreement dated June 2, 2015 by and between the Company and the Advisor (the
“Prior Agreement”); and

WHEREAS, the Company and the Advisor, with the approval of the Company’s
stockholders, desire to amend and restate the Prior Agreement to set forth the
terms and conditions for the continued provision by the Advisor of investment
advisory services to the Company, with the Prior Agreement being replaced in its
entirety by this Agreement as of the Effective Date.

NOW, THEREFORE, in consideration of the promises contained herein and for other
good and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereby agree as follows:

1.    Duties of the Advisor.

(a)    The Company hereby employs the Advisor to act as the investment adviser
to the Company and to manage the investment and reinvestment of the assets of
the Company, subject to the supervision of the board of directors of the Company
(the “Board of Directors”), for the period and upon the terms herein set forth,
in accordance with (i) the investment objective, policies and restrictions that
are determined by the Board of Directors from time to time and



--------------------------------------------------------------------------------

disclosed to the Advisor, which objectives, policies and restrictions, as of the
Effective Date, shall be those set forth in the Company’s filings with the
Securities and Exchange Commission (the “SEC”), as the same may be amended from
time to time, (ii) the Investment Company Act, the Investment Advisers Act and
all other applicable federal and state law and (iii) the Company’s articles of
incorporation and bylaws, as the same may be amended from time to time. Without
limiting the generality of the foregoing, the Advisor shall, during the term and
subject to the provisions of this Agreement, (i) determine the composition of
the portfolio of the Company, the nature and timing of the changes therein and
the manner of implementing such changes; (ii) identify, evaluate and negotiate
the structure of the investments made by the Company (including performing due
diligence on prospective portfolio companies); (iii) execute, close, service and
monitor the Company’s investments; (iv) determine the securities and other
assets that the Company will purchase, retain or sell; and (v) provide the
Company with such other investment advisory, research and related services as
the Company may, from time to time, reasonably require for the investment of its
funds and the disposition of such investments. To facilitate the Advisor’s
performance of these undertakings, but subject to the restrictions contained
herein, the Company hereby delegates to the Advisor, and the Advisor hereby
accepts, the power and authority on behalf of the Company to effectuate its
investment decisions for the Company, including the execution and delivery of
all documents relating to the Company’s investments and the placing of orders
for other purchase or sale transactions on behalf of the Company. In the event
that the Company determines to acquire debt financing or to refinance existing
debt financing, the Advisor shall arrange for such financing on the Company’s
behalf, subject to the oversight and approval of the Board of Directors. If it
is necessary or advisable for the Advisor to make investments on behalf of the
Company, or establish financing or similar arrangements, through a subsidiary or
special purpose vehicle, the Advisor shall have authority to create or arrange
for the creation of such subsidiary or special purpose vehicle and to make such
investments or establish such arrangements through such subsidiary or special
purpose vehicle in accordance with the Investment Company Act.

(b)    The Advisor hereby accepts such employment and agrees during the term
hereof to render the services described herein for the amounts of compensation
provided herein.

(c)    Subject to the requirements of the Investment Company Act, the Advisor is
hereby authorized, but not required, to enter into one or more sub-advisory
agreements with other investment advisers (each, a “Sub-Advisor”) pursuant to
which the Advisor may obtain the services of the Sub-Advisor(s) to assist the
Advisor in fulfilling its responsibilities hereunder. Specifically, the Advisor
may retain a Sub-Advisor to recommend specific securities or other investments
based upon the Company’s investment objective and policies, and work, along with
the Advisor, in sourcing, structuring, negotiating, arranging or effecting the
acquisition or disposition of such investments and monitoring investments on
behalf of the Company, subject in all cases to the oversight of the Advisor and
the Company. The Advisor, and not the Company, shall be responsible for any
compensation payable to any Sub-Advisor. Any sub-advisory agreement entered into
by the Advisor shall be in accordance with the requirements of the Investment
Company Act, the Investment Advisers Act and other applicable federal and state
law. Nothing in this subsection (c) will obligate the Advisor to pay any
expenses that are the expenses of the Company under Section 2 hereof.

 

2



--------------------------------------------------------------------------------

(d)    For all purposes herein provided, the Advisor shall be deemed to be an
independent contractor and, except as expressly provided or authorized herein,
shall have no authority to act for or represent the Company in any way or
otherwise be deemed an agent of the Company.

(e)    The Advisor shall keep and preserve, in the manner and for the period
that would be applicable to investment companies registered under the Investment
Company Act, any books and records relevant to the provision of its investment
advisory services to the Company, shall specifically maintain all books and
records with respect to the Company’s portfolio transactions and shall render to
the Board of Directors such periodic and special reports as the Board of
Directors may reasonably request. The Advisor agrees that all records that it
maintains for the Company are the property of the Company and shall surrender
promptly to the Company any such records upon the Company’s request, provided
that the Advisor may retain a copy of such records.

2.    Company’s Responsibilities and Expenses Payable by the Company.

(a)    All investment professionals of the Advisor and their respective staffs,
when and to the extent engaged in providing investment advisory and management
services hereunder, and the compensation and routine overhead expenses of such
personnel allocable to such services, shall be provided and paid for by the
Advisor and not by the Company. The Company shall bear all costs and expenses of
its operations and transactions, including, without limitation, those relating
to: (a) calculating the Company’s net asset value (including the cost and
expenses of any independent valuation firm); (b) fees and expenses, including
travel expenses, incurred by the Advisor or payable to third parties, including
agents, consultants or other advisors, in performing due diligence on
prospective portfolio companies, monitoring the Company’s investments and, if
necessary, enforcing the Company’s rights; (c) costs and expenses related to the
formation and maintenance of entities or special purpose vehicles to hold assets
for tax, financing or other purposes; (d) expenses related to consummated and
unconsummated portfolio investments; (e) debt servicing (including interest,
fees and expenses related to the Company’s indebtedness) and other costs arising
out of borrowings, leverage, guarantees or other financing arrangements,
including, but not limited to, the arrangements thereof; (f) costs of effecting
sales and repurchases of the Company’s common stock and other securities;
(g) the Base Management Fee and any Incentive Fee (each as defined below); (h)
dividends and other distributions on the Company’s common stock;
(i) administration fees payable to CCAP Administration, LLC or any successor
thereto (the “Administrator”) under the Administration Agreement dated as of
June 2, 2015 or any successor agreement (the “Administration Agreement”); (j)
fees and expenses incurred in connection with the services of transfer agents,
dividend agents, trustees, rating agencies and custodians; (k) the allocated
costs incurred by the Administrator in providing managerial assistance to those
portfolio companies that request it; (l) other expenses incurred by the Advisor,
the Administrator, the sub-administrator or the Company in connection with
administering its business, including payments made to third-party providers of
goods or services and payments to the Administrator that will be based upon the
Company’s allocable portion of overhead; (m) amounts payable to third parties,
including agents, consultants or other advisors, relating to, or associated
with, evaluating, making and disposing of investments (excluding payments to
third-party vendors for financial information services and costs associated with
meeting potential sponsors); (n) fees and expenses associated with marketing
efforts associated

 

3



--------------------------------------------------------------------------------

with the offer and sale of the Company’s securities (including attendance at
investment conferences and similar events); (o) brokerage fees and commissions;
(p) federal, state and local registration fees; (q) all costs of registration
and listing the Company’s securities on any securities exchange; (r) federal,
state and local taxes; (s) independent director fees and expenses; (t) costs
associated with the Company’s reporting and compliance obligations under the
Investment Company Act and applicable U.S. federal and state securities laws,
including compliance with the Sarbanes-Oxley Act; (u) the costs of any reports,
proxy statements or other notices to the Company’s stockholders, including
printing costs; (v) costs of holding Board of Directors meetings and stockholder
meetings; (w) the Company’s fidelity bond; (x) directors and officers/errors and
omissions liability insurance, and any other insurance premiums; (y) costs
incurred in connection with any claim, litigation, arbitration, mediation,
government investigation or dispute, and indemnification and other non-recurring
or extraordinary expenses; (z) direct costs and expenses of administration and
operation, including printing, mailing, long distance telephone, cellular phone
and data service, copying, secretarial and other staff, audit and legal costs;
(aa) dues, fees and charges of any trade association of which the Company is a
member; (bb) costs of hedging, including the use of derivatives by the Company;
(cc) costs associated with investor relations efforts; and (dd) all other
expenses reasonably incurred by the Company, the Administrator or the
sub-administrator in connection with administering the Company’s business, such
as the allocable portion of overhead under the Administration Agreement,
including rent and the Company’s allocable portion of the costs and expenses of
the Company’s chief compliance officer, chief financial officer, general
counsel, secretary and their respective staffs (but not including, for the
avoidance of doubt, costs and expenses attributable to the Advisor’s investment
professionals acting in such capacity to provide investment advisory and
management services hereunder).

(b)    To the extent that expenses to be borne by the Company are paid by the
Advisor, the Company will reimburse the Advisor for such expenses; provided,
however, that the Advisor agrees to waive its right to reimbursement to the
extent that it would cause any distributions to the Company’s stockholders to
constitute a return of capital.

3.    Compensation of the Advisor. In addition to the costs and expenses of its
operations and transactions as described in Section 2 hereof, the Company agrees
to pay, and the Advisor agrees to accept, as compensation for the investment
advisory and management services provided by the Advisor hereunder, a fee
consisting of two components: a base management fee (the “Base Management Fee”)
and an incentive fee (the “Incentive Fee”), each as hereinafter set forth. The
Company shall make any payments due hereunder to the Advisor or to the Advisor’s
designee as the Advisor may otherwise direct. To the extent permitted by
applicable law, the Advisor may elect, or adopt a deferred compensation plan
pursuant to which it may elect to defer all or a portion of its fees hereunder
for a specified period of time.

(a)    The Base Management Fee shall be calculated at an annual rate equal to
1.25% of the gross assets of the Company, including assets purchased with
borrowed funds or other forms of leverage but excluding cash and cash
equivalents; provided, however, that the Advisor agrees to waive a portion of
the Base Management Fee for the Waiver Period (as defined below) such that the
Base Management Fee shall be charged at an annual rate of 0.75% of the gross
assets of the Company for such period. For services rendered under this
Agreement, the Base Management Fee shall be payable quarterly in arrears. The
Base Management Fee shall be

 

4



--------------------------------------------------------------------------------

calculated based on the average carrying value of the gross assets of the
Company at the end of the two most recently completed calendar quarters. Such
amount shall be appropriately adjusted (based on the actual number of days
elapsed relative to the total number of days in such calendar quarter) for any
share issuances or repurchases by the Company during a calendar quarter. The
Base Management Fee for any partial month or quarter (including as a result of
the commencement and expiration of the Waiver Period) shall be appropriately
pro-rated (based on the number of days actually elapsed at the end of such
partial month or quarter relative to the total number of days in such month or
quarter). For purposes of this Agreement, cash equivalents shall mean U.S.
government securities and commercial paper instruments maturing within one year
of purchase of such instrument by the Company. “Waiver Period” means the period
commencing on the Effective Date and ending on August 1, 2021.

(b)    The Incentive Fee shall consist of two parts—an incentive fee based on
income and an incentive fee based on capital gains, as follows:

(i)    The part of the Incentive Fee based on income (the “Income Fee”) will be
calculated and payable quarterly in arrears based on the Company’s Pre-Incentive
Fee Net Investment Income for the immediately preceding calendar quarter. For
this purpose, Pre-Incentive Fee Net Investment Income means the Company’s
interest income, distribution income and any other income (including any other
fees such as commitment, origination, structuring, diligence and consulting fees
or other fees that the Company receives from portfolio companies but excluding
fees for providing managerial assistance) accrued during the relevant calendar
quarter(s), minus the Company’s operating expenses incurred during the relevant
calendar quarter(s) (including the Base Management Fee, expenses payable under
the Administration Agreement and any interest expense and dividends and other
distributions paid on any issued and outstanding debt or preferred stock, but
excluding the Incentive Fee). Pre-Incentive Fee Net Investment Income includes,
in the case of investments with a deferred interest feature (such as market
discount, original issue discount, debt instruments with payment-in-kind (“PIK”)
interest, preferred stock with PIK dividends and zero coupon securities),
accrued income that the Company has not yet received in cash. Pre-Incentive Fee
Net Investment Income does not include any realized capital gains, realized
capital losses or unrealized capital appreciation or depreciation.

Pre-Incentive Fee Net Investment Income will be compared to a “Hurdle Amount”
equal to the product of (i) the “hurdle rate” of 1.75% per quarter (7.00%
annualized) and (ii) the Company’s net assets (defined as total assets less
indebtedness and before taking into account any Incentive Fees payable during
the period) at the end of the immediately preceding calendar quarter. There is
also a “catch-up” feature described in detail below.

For purposes of computing Pre-Incentive Fee Net Investment Income, the
calculation methodology will look through derivative financial instruments or
swaps as if the Company owned the reference assets directly. Therefore, net
interest income, if any, associated with a derivative financial instrument or
swap (which represents the difference between (i) the interest income and fees
received in

 

5



--------------------------------------------------------------------------------

respect of the reference assets of the derivative financial instrument or swap
and (ii) the interest expense or financing charges paid by the Company to the
derivative or swap counterparty) will be included in the calculation of
Pre-Incentive Fee Net Investment Income for purposes of the Income Fee.

The Company will pay the Income Fee in each calendar quarter as follows:

1.    no Income Fee in the calendar quarter in which the Company’s Pre-Incentive
Fee Net Investment Income does not exceed the Hurdle Amount;

2.    100% of the Company’s Pre-Incentive Fee Net Investment Income with respect
to that portion of such Pre-Incentive Fee Net Investment Income, if any, that
exceeds the Hurdle Amount but is less than or equal to 2.1212% in the calendar
quarter; and

3.    17.5% of the amount of the Company’s Pre-Incentive Fee Net Investment
Income, if any, that exceeds 2.1212% in the calendar quarter;

provided, however, that the Advisor agrees to waive the Income Fee for the
Waiver Period.

These calculations will be appropriately pro-rated for any period of less than
three months and adjusted for any share issuances or repurchases by the Company
during the current quarter. If the Effective Date occurs on a date other than
the first day of a calendar quarter, the Income Fee for such quarter shall be
the sum of the Income Fee payable under the Prior Agreement for the portion of
such quarter occurring prior to the Effective Date and the Income Fee payable
for the portion of such quarter occurring following the Effective Date, in each
case appropriately pro-rated based on the number of days in each such period in
accordance with the preceding sentence and subject to the Advisor’s agreement to
waive the Income Fee for the Waiver Period. If the Waiver Period ends on a date
other than the last day of a calendar quarter, the Income Fee shall be
calculated for the full calendar quarter as set forth above; provided, however,
that the Advisor shall waive a portion of the Income Fee determined by
multiplying the Income Fee for the full calendar quarter by a fraction
determined by dividing (i) the number of days in such quarter prior to the
expiration of the Waiver Period by (ii) the total number of days in such
calendar quarter.

The second part of the Incentive Fee (the “Capital Gains Fee”) will be
determined and payable in arrears in cash as of the end of each fiscal year (or
upon termination of this Agreement as set forth below), and will equal 17.5% of
the Company’s aggregate realized capital gains on a cumulative basis from
inception through the end of the fiscal year, computed net of the Company’s
aggregate realized capital losses and aggregate unrealized capital depreciation
on a cumulative basis, less the aggregate amount of any previously paid Capital
Gains Fees.

For purposes of computing the Capital Gains Fee:

1.    the calculation methodology will look through derivative financial
instruments or swaps as if the Company owned the reference assets directly.
Therefore, realized gains and realized losses on the disposition of any
reference assets, as well as unrealized depreciation on reference assets
retained in the derivative financial instrument or swap, will be included on a
cumulative basis in the calculation of the Capital Gains Fee;

 

6



--------------------------------------------------------------------------------

2.    the cumulative aggregate realized capital gains are calculated as the sum
of the differences, if positive, between (a) the net sales price of each
investment in the Company’s portfolio when sold and (b) the accreted or
amortized cost basis of such investment;

3.    the cumulative aggregate realized capital losses are calculated as the sum
of the amounts by which (a) the net sales price of each investment in the
Company’s portfolio when sold is less than (b) the accreted or amortized cost
basis of such investment; and

4.    the aggregate unrealized capital depreciation is calculated as the sum of
the differences, if negative, between (a) the valuation of each investment in
the Company’s portfolio as of the applicable Capital Gains Fee calculation date
and (b) the accreted or amortized cost basis of such investment.

Notwithstanding the foregoing, if the Company is required by United States
generally accepted accounting principles (“GAAP”) to record an investment at its
fair value as of the time of acquisition instead of at the actual amount paid
for such investment (including, for example, as a result of the application of
the acquisition method of accounting), then solely for the purposes of
calculating the Capital Gains Fee, the “accreted or amortized cost basis” of an
investment shall be an amount (the “Contractual Cost Basis”) equal to (1) (x)
the actual amount paid by the Company for such investment plus (y) any amounts
recorded in the Company’s financial statements as required by GAAP that are
attributable to the accretion of such investment plus (z) any other adjustments
made to the cost basis included in the Company’s financial statements, including
payment-in-kind interest or additional amounts funded (net of repayments) minus
(2) any amounts recorded in the Company’s financial statements as required by
GAAP that are attributable to the amortization of such investment. For the
avoidance of doubt, the Contractual Cost Basis as determined pursuant to the
foregoing sentence may be higher or lower than the fair value of such investment
(as determined in accordance with GAAP) at the time of acquisition. In
connection with the foregoing, in the event investments are purchased in a
single transaction or series of related transactions for an aggregate purchase
price without the Company allocating such purchase price to specific
investments, the Company may assign a Contractual Cost Basis to a specific
investment equal to such investment’s Pro Rata Share of such aggregate purchase
price paid. “Pro Rata Share” means the resulting percentage determined using the
amount at which a specific investment acquired in a single transaction or series
of related transactions is recorded in the Company’s financial statements at the
time of acquisition according to GAAP divided by the total amount at which all
investments acquired in the same transaction or series of related transactions
are recorded in the Company’s financial statements at the time of acquisition
according to GAAP.

 

7



--------------------------------------------------------------------------------

In the event that this Agreement shall terminate as of a date that is not a
fiscal year end, the termination date shall be treated as though it were a
fiscal year end for purposes of calculating and paying a Capital Gains Fee. This
amendment and restatement of the Prior Agreement shall not be treated as such a
termination.

(c)    In the event that this Agreement is terminated, to calculate the Base
Management Fee and Incentive Fee through the termination date, the Company will
engage at its own expense a firm acceptable to the Company and the Advisor to
determine the maximum reasonable fair value as of the termination date of the
Company’s consolidated assets (assuming each asset is readily marketable among
institutional investors without minority discount and with an appropriate
control premium for any control positions and ascribing an appropriate net
present value to unamortized organizational and offering costs and going concern
value).

4.    Covenants of the Advisor. The Advisor hereby covenants that it is
registered as an investment adviser under the Investment Advisers Act. The
Advisor hereby agrees that its activities shall at all times be in compliance in
all material respects with all applicable federal and state laws governing its
operations and investments.

5.    Excess Brokerage Commissions. The Advisor is hereby authorized, to the
fullest extent now or hereafter permitted by law, to cause the Company to pay a
member of a national securities exchange, broker or dealer an amount of
commission for effecting a securities transaction in excess of the amount of
commission another member of such exchange, broker or dealer would have charged
for effecting such transaction if the Advisor determines, in good faith and
taking into account such factors as price (including the applicable brokerage
commission or dealer spread), size of order, difficulty of execution, and
operational facilities of the firm and the firm’s risk and skill in positioning
blocks of securities, that the amount of such commission is reasonable in
relation to the value of the brokerage and/or research services provided by such
member, broker or dealer, viewed in terms of either that particular transaction
or its overall responsibilities with respect to the Company’s portfolio, and
constitutes the best net result for the Company.

6.    Proxy Voting. The Advisor shall be responsible for voting any proxies
solicited by an issuer of securities held by the Company in the best interest of
the Company and in accordance with the Advisor’s proxy voting policies and
procedures, as any such proxy voting policies and procedures may be amended from
time to time. The Company has been provided with a copy of the Advisor’s proxy
voting policies and procedures and has been informed as to how it can obtain
further information from the Advisor regarding proxy voting activities
undertaken on behalf of the Company.

7.    Limitations on the Employment of the Advisor. The services of the Advisor
to the Company are not, and shall not be, exclusive. The Advisor may engage in
any other business or render similar or different services to others including,
without limitation, the direct or indirect sponsorship or management of other
investment based accounts or commingled pools of capital, however structured,
having investment objectives similar to those of the Company; provided that its
services to the Company hereunder are not impaired thereby. Nothing in this
Agreement shall limit or restrict the right of any manager, partner, officer or
employee of the Advisor to engage in any other business or to devote his or her
time and attention in part to any other business, whether

 

8



--------------------------------------------------------------------------------

of a similar or dissimilar nature, or to receive any fees or compensation in
connection therewith (including fees for serving as a director of, or providing
consulting services to, one or more of the portfolio companies of the Company,
subject at all times to applicable law). So long as this Agreement or any
extension, renewal or amendment hereof remains in effect, the Advisor shall be
the only investment adviser for the Company, subject to the Advisor’s right to
enter into sub-advisory agreements. The Advisor assumes no responsibility under
this Agreement other than to render the services called for hereunder. It is
understood that directors, officers, employees and stockholders of the Company
are or may become interested in the Advisor and its affiliates, as directors,
officers, employees, partners, stockholders, members, managers or otherwise, and
that the Advisor and directors, officers, employees, partners, stockholders,
members and managers of the Advisor and its affiliates are or may become
similarly interested in the Company as stockholders or otherwise.

Subject to any restrictions prescribed by law, by the provisions of the Code of
Ethics of the Company and the Advisor and by the Advisor’s Allocation Policy,
the Advisor and its members, officers, employees and agents shall be free from
time to time to acquire, possess, manage and dispose of securities or other
investment assets for their own accounts, for the accounts of their family
members, for the account of any entity in which they have a beneficial interest
or for the accounts of others for whom they may provide investment advisory,
brokerage or other services (collectively, “Managed Accounts”), in transactions
that may or may not correspond with transactions effected or positions held by
the Company or to give advice and take action with respect to Managed Accounts
that differs from advice given to, or action taken on behalf of, the Company;
provided that the Advisor allocates investment opportunities to the Company,
over a period of time on a fair and equitable basis compared to investment
opportunities extended to other Managed Accounts. The Advisor is not, and shall
not be, obligated to initiate the purchase or sale for the Company of any
security that the Advisor and its members, officers, employees or agents may
purchase or sell for its or their own accounts or for the account of any other
client if, in the opinion of the Advisor, such transaction or investment appears
unsuitable or undesirable for the Company. Moreover, it is understood that when
the Advisor determines that it would be appropriate for the Company and one or
more Managed Accounts to participate in the same investment opportunity, the
Advisor shall seek to execute orders for the Company and for such Managed
Account(s) on a basis that the Advisor considers to be fair and equitable over
time. In such situations, the Advisor may (but is not required to) place orders
for the Company and each Managed Account simultaneously or on an aggregated
basis. If all such orders are not filled at the same price, the Advisor may
cause the Company and each Managed Account to pay or receive the average of the
prices at which the orders were filled for the Company and all relevant Managed
Accounts on each applicable day. If all such orders cannot be fully executed
under prevailing market conditions, the Advisor may allocate the investment
opportunities among participating accounts in a manner that the Advisor
considers equitable, taking into account, among other things, the size of each
account, the size of the order placed for each account and any other factors
that the Advisor deems relevant.

8.    Responsibility of Dual Directors, Officers and/or Employees. If any person
who is a manager, partner, officer or employee of the Advisor or the
Administrator is or becomes a director, officer and/or employee of the Company
and acts as such in any business of the Company, then such manager, partner,
officer and/or employee of the Advisor or the Administrator shall be deemed to
be acting in such capacity solely for the Company and not as a manager, partner,
officer and/or employee of the Advisor or the Administrator or under the control
or direction of the Advisor or the Administrator, even if paid by the Advisor or
the Administrator.

 

9



--------------------------------------------------------------------------------

9.    Limitation of Liability of the Advisor; Indemnification. The Advisor (and
its officers, managers, partners, agents, employees, controlling persons,
members and any other person or entity affiliated with the Advisor, including
without limitation the Administrator) shall not be liable to the Company for any
action taken or omitted to be taken by the Advisor in connection with the
performance of any of its duties or obligations under this Agreement or
otherwise as an investment adviser of the Company, except to the extent
specified in Section 36(b) of the Investment Company Act concerning loss
resulting from a breach of fiduciary duty (as the same is finally determined by
judicial proceedings) with respect to the receipt of compensation for services,
and the Company shall indemnify, defend and protect the Advisor (and its
officers, managers, partners, agents, employees, controlling persons, members
and any other person or entity affiliated with the Advisor, including without
limitation the Administrator, each of whom shall be deemed a third-party
beneficiary hereof) (collectively, the “Indemnified Parties”) and hold them
harmless from and against all damages, liabilities, costs and expenses
(including reasonable attorneys’ fees and amounts reasonably paid in settlement)
incurred by the Indemnified Parties in or by reason of any pending, threatened
or completed action, suit, investigation or other proceeding (including an
action or suit by or in the right of the Company or its security holders)
arising out of or otherwise based upon the performance of any of the Advisor’s
duties or obligations under this Agreement or otherwise as an investment adviser
of the Company. Notwithstanding the preceding sentence of this Paragraph 9 to
the contrary, nothing contained herein shall protect or be deemed to protect the
Indemnified Parties against or entitle or be deemed to entitle the Indemnified
Parties to indemnification in respect of, any liability to the Company or its
security holders to which the Indemnified Parties would otherwise be subject by
reason of willful misfeasance, bad faith or gross negligence in the performance
of the Advisor’s duties or by reason of the reckless disregard of the Advisor’s
duties and obligations under this Agreement (as the same shall be determined in
accordance with the Investment Company Act and any interpretations or guidance
by the SEC or its staff thereunder).

10.    Effectiveness; Duration and Termination of Agreement. This Agreement
shall become effective as of the Effective Date and remain in effect for one
year, and thereafter shall continue automatically for successive annual periods,
provided that such continuance is specifically approved at least annually by
(a) the vote of the Board of Directors, or by the vote of stockholders holding a
majority of the outstanding voting securities of the Company and (b) the vote of
a majority of the Company’s Directors who are not parties to this Agreement or
“interested persons” (as such term is defined in Section 2(a)(19) of the
Investment Company Act) of any such party, in accordance with the requirements
of the Investment Company Act. This Agreement may be terminated at any time,
without the payment of any penalty, upon 60 days’ written notice, by the vote of
stockholders holding a majority of the outstanding voting securities of the
Company, or by the vote of the Company’s Directors or by the Advisor. This
Agreement shall automatically terminate in the event of its “assignment” (as
such term is defined for purposes of Section 15(a)(4) of the Investment Company
Act). Except with the consent of the Advisor, upon termination of this
Agreement, the Company shall immediately delete the term “Crescent” from its
corporate name and not incorporate Crescent as part of any subsequent name. The
provisions of Section 9 of this Agreement shall remain in full force and effect,
and the Advisor shall remain entitled to the benefits thereof, notwithstanding
any termination of this Agreement. Further, notwithstanding the

 

10



--------------------------------------------------------------------------------

termination or expiration of this Agreement as aforesaid, the Advisor shall be
entitled to any amounts owed under Section 2 and Section 3 of this Agreement
through the date of termination or expiration and Section 9 shall continue in
full force and effect and apply to the Advisor and its representatives as and to
the extent applicable.

11.    No Third-Party Beneficiaries. This Agreement is made for the benefit of
and shall be enforceable by, each of the parties hereto and nothing in this
Agreement shall confer any rights upon, nor shall this Agreement be construed to
create any rights in, any person that is not a party (except as herein otherwise
specifically provided) to this Agreement.

12.    Notices. Any notice under this Agreement shall be given in writing,
addressed and delivered or mailed, postage prepaid, to the other party at its
principal office.

13.    Amendments. This Agreement may be amended by mutual consent, but the
consent of the Company must be obtained in conformity with the requirements of
the Investment Company Act.

14.    Entire Agreement; Governing Law. This Agreement and the Transaction
Support Agreement between the parties hereto (the “TSA”), dated as of August 12,
2019, contain the entire agreement of the parties and supersede all prior
agreements (including the Prior Agreement), understandings and arrangements with
respect to the subject matter of this Agreement and the TSA. This Agreement
shall be construed in accordance with the laws of the State of New York and the
applicable provisions of the Investment Company Act. To the extent the
applicable laws of the State of New York, or any of the provisions herein,
conflict with the provisions of the Investment Company Act, the latter shall
control.

*         *         *         *

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed on the date above written.

 

CRESCENT CAPITAL BDC, INC.

By:

 

/s/ Jason Breaux

Name:

 

Jason Breaux

Title:

 

Chief Executive Officer

CRESCENT CAP ADVISORS, LLC

By:

 

/s/ Jason Breaux

Name:

 

Jason Breaux

Title:

 

Chief Executive Officer

By:

 

/s/ George Hawley

Name:

 

George P. Hawley

Title:

 

General Counsel

 

[Signature page for Amended and Restated Investment Advisory Agreement]